KEHOE, Judge.
Appellant, plaintiff below, brings these consolidated appeals from a summary judgment dated September 24, 1976, entered by the trial court in favor of appellee Doppelt Industries of Miami, Inc., intervenor below. Appellant contends that genuine issues of material fact existed at the time of the granting of summary judgment by the trial court which, pursuant to the Florida Rules of Civil Procedure 1.510 precluded the proper entry of summary judgment. We agree; therefore, the summary judgment appealed is reversed.
After examining the various pleadings, depositions, and affidavits before the trial court at the time it granted the summary judgment, we have concluded that there existed a genuine issue of a material fact in regard to whether Larfran Realty Corp. owned or acquired an interest in certain personal property which would subject the property to appellant’s lien. Accordingly, the case is reversed and remanded for further proceedings not inconsistent with this opinion.
Reversed and remanded.